                   Case 21-10457-LSS            Doc 214       Filed 04/27/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                                Jointly Administered
                                    Debtors.1
                                                                Related Docket No. 191


     ORDER GRANTING JOINT MOTION TO SHORTEN NOTICE PERIOD WITH
       RESPECT TO JOINT MOTION OF THE DEBTORS AND THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO FED. R. BANKR. P.
        9019, FOR APPROVAL OF T-MOBILE SETTLEMENT AGREEMENT


         Upon consideration of the joint motion (the “Motion to Shorten”) of the Debtors and the

Official Committee of Unsecured Creditors for entry of an order (this “Order”) pursuant to

pursuant to sections 105(a) and 6007(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local

Rules 9006-1(c) and (e) (i) shortening notice with respect to the Joint Motion of the Debtor and

the Official Committee of Unsecured Creditors, Pursuant to Fed. R. Bankr. P. 9019, for Entry of

an Order Approving T-Mobile Settlement Agreement (the “Motion”), (ii) setting a hearing on the

Motion before the United States Bankruptcy Court for the District of Delaware (the “Court”) at

the omnibus hearing scheduled for April 27, 2021, at 1:30 p.m. (Prevailing Eastern Time) (the

“Hearing”), (iii) setting the deadline to file objections, if any, to the Motion as April 26, 2021 at

4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”), and (iv) granting such other and

further relief as the Court deems just and proper; and the Court having found that it has jurisdiction


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900 Powell
Street, 9th Floor, Emeryville, CA 94608.


                                                          1
DOCS_DE:233916.3
                   Case 21-10457-LSS      Doc 214      Filed 04/27/21     Page 2 of 2




to consider the Motion to Shorten and the relief requested therein in accordance with 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012 (Sleet, C.J.); and consideration of the Motion

to Shorten and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having found cause for the relief requested in the Motion to Shorten pursuant to Local Rule 9006-

1(e); and the Court having found and determined that the relief sought in the Motion to Shorten is

in the best interests of the Debtors, their estates, their creditors, their stakeholders, and all other

parties-in-interest, and that the legal and factual bases set forth in the Motion to Shorten establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion to Shorten is GRANTED as set forth herein.

                   2.    The Motion will be considered at the hearing scheduled before the Court

on April 27, 2021 at 1:30 p.m. (Eastern Time).

                   3.    Responses and objections to the Motion, if any shall be filed by April 26,

2021 at 4:00 p.m. (Eastern Time).

                   4.    This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




       Dated: April 27th, 2021                         LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                                   2
DOCS_DE:233916.3
